EXHIBIT 1 INCREDIMAIL ANNOUNCES RECORD DATE AND PAYMENT DATE OF CASH DIVIDEND TEL AVIV, ISRAEL – December 10, 2009 - IncrediMail Ltd. (NASDAQ: MAIL, www.incredimail-corp.com), an Internet company, today announced the record and payment dates of its previously announced 2009 interim cash dividend of $3.8 million, which is approximately $0.40 per ordinary share of the Company.This 2009 interim cash dividend follows the payment of a prior dividend by the Company on or about July 28, 2009. The Company set the record and payment dates of the cash dividend after receiving the requisite tax-pre-ruling from the Israeli Tax Authority. The record date has been set as the close of the NASDAQ Global Market on December 21, 2009.The dividend will be payable to the Company's shareholders of record with a payment date on or about December 30, 2009. The dividend will be paid to the Company's shareholders net of taxes withheld at the source pursuant to the applicable provisions of Israeli law. About IncrediMail Ltd. IncrediMail Ltd. (NASDAQ: MAIL) is an internet company that develops customized, downloadable graphic consumer applications used to generate search related revenues and designs, markets and delivers high end personal desktop software.
